Petition for Permission to Appeal Denied and Memorandum Opinion filed
November 29, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00949-CV

STEFAN JOHNNY YGDEVIK AND STINGRAY INDUSTRIAL RENTALS,
                    LLC, Appellants
                                       V.

    GREENTEX EQUIPMENT CORP. D/B/A TRI-STAR EQUIPMENT,
                        Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CV-1182

                 MEMORANDUM                     OPINION

      Appellants Stefan Johnny Ygdevik and Stingray Industrial Rentals, LLC,
pursuant to section 51.014(f) of the Civil Practices and Remedies Code, filed a
petition for permission to appeal the Amended Order on Defendants’ Traditional and
No-evidence Motion for Summary Judgment signed on October 15, 2018 by the
Honorable Kerry L. Neves, presiding judge of the 10th District Court of Galveston
County.

      To be entitled to a permissive appeal from an interlocutory order that is not
otherwise appealable, the requesting party must establish that the order “involves a
controlling question of law as to which there is a substantial ground for difference
of opinion” and allowing an immediate appeal “may advance the ultimate
termination of the litigation.” Tex. Civ. Prac. & Rem. Code § 51.014(d); see also
Tex. R. App. P. 28.3.

      Appellants have not established that they are entitled to a permissive appeal.
Accordingly, we deny appellants’ petition for permission to appeal.

                                      PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




                                         2